Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                     Main Document
                                               Pg 1 of 56


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                                   )   Chapter 11
                                                         )
FORESIGHT ENERGY LP, et al.,                             )   Case No. 20-41308-659
                                                         )
                           Debtors.1                     )   (Joint Administration Requested)
                                                         )
                                                         )   Hearing Date: March 11, 2020
                                                         )   Hearing Time: 10:00 a.m. (Central Time)
                                                         )   Hearing Location: Courtroom 7 North

                    DEBTORS’ APPLICATION PURSUANT TO
            SECTIONS 327(A) AND 329(A) OF THE BANKRUPTCY CODE,
      BANKRUPTCY RULES 2014(A) AND 2016(B), AND LOCAL BANKRUPTCY
    RULES 2014(A) AND 2016-1, FOR AN ORDER AUTHORIZING THE DEBTORS TO
      RETAIN AND EMPLOY ARMSTRONG TEASDALE LLP AS CO-COUNSEL
                     EFFECTIVE AS OFTHE PETITION DATE

                  Foresight Energy LP (“Foresight”) and its affiliated debtors and debtors in

possession in the above-captioned cases (collectively, the “Debtors”), hereby respectfully move

this Court, pursuant to sections 327(a) and 329(a) of title 11 of the United States Code

(the “Bankruptcy Code”), Bankruptcy Rules 2014(a) and 2016(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2014(A) and 2016-1 of the Local

Rules of Bankruptcy Procedure for the United States Bankruptcy Court for the Eastern District of


1
     The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
     four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
     Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
     Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
     LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
     (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
     (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
     Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
     No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
     LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
     Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
     Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
     address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
     St. Louis, Missouri 63102.
Case 20-41308         Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                     Main Document
                                              Pg 2 of 56


Missouri (the “Local Bankruptcy Rules”),2 for entry of an order3 authorizing them to retain and

employ Armstrong Teasdale LLP (“Armstrong Teasdale”) as co-counsel to the Debtors in these

chapter 11 cases, effective as of the Petition Date,4 and in support thereof respectfully represent

as follows:

                                         JURISDICTION AND VENUE

                 1.       This Court has subject matter jurisdiction to consider this matter pursuant

to 28 U.S.C. §§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States

District Court for the Eastern District of Missouri. This is a core proceeding pursuant to

28 U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                BACKGROUND

                 2.       On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.




2
    This Application is also generally consistent with the Guidelines for Reviewing Applications for Compensation
    and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases
    Effective as of November 1, 2013, issued by the Executive Office for United States Trustees (the “United States
    Trustee Guidelines”).
3
    A copy of the Proposed Order will made available on the Debtors’ case information website at
    http://cases.primeclerk.com/foresightenergy.
4
    Retention effective as of to the Petition Date is appropriate because Armstrong Teasdale has provided services
    to the Debtors in these chapter 11 cases from and after the Petition Date.

                                                        2
Case 20-41308      Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43             Main Document
                                         Pg 3 of 56


              3.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.             Contemporaneously

herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b).

              4.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions, the

Declaration of Alan Boyko, Senior Managing Director of FTI Consulting, Inc., in Support of

Chapter 11 Petitions and First Day Relief, and the declaration of Seth Herman in support of the

Debtors’ motion for approval of debtor-in-possession financing and use of cash collateral

(collectively, the “First Day Declarations”), each filed contemporaneously herewith.

              5.      In support of this Application, the Debtors submit (a) the Declaration of

Robert D. Moore, President and Chief Executive Officer of Foresight Energy LP (the “Moore

Declaration”), a copy of which is attached hereto as Exhibit A; (b) the Declaration of Richard W.

Engel, Jr., a partner of Armstrong Teasdale (the “Engel Declaration”), a copy of which is

attached hereto as Exhibit B; and (c) Armstrong Teasdale’s Disclosure of Compensation (the

“Disclosure of Compensation”), a copy of which is attached hereto as Exhibit C.

              6.      No trustee, examiner or official committee of unsecured creditors has been

appointed in these chapter 11 cases. No date has been set for a meeting pursuant to Section 341

of the Bankruptcy Code.




                                               3
Case 20-41308        Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43               Main Document
                                           Pg 4 of 56


                                          BASIS FOR RELIEF

Armstrong Teasdale’s Qualifications

                7.      Armstrong Teasdale is well qualified to serve as the Debtors’ co-counsel

in these chapter 11 cases. Armstrong Teasdale is one of the leading commercial law firms in the

Midwest and serves a dynamic national and international client base. Armstrong Teasdale has

substantial experience in virtually all aspects of the law that may potentially arise in these

chapter 11 cases, including bankruptcy, environmental, corporate, international, employee

benefits, finance, intellectual property, labor and employment, litigation, mergers and

acquisitions, real estate and leasing, securities, and tax.

                8.      Armstrong     Teasdale’s       restructuring   practice   group   consists   of

approximately 20 attorneys practicing in offices in Missouri, Illinois, Kansas, Colorado,

Nevada, Pennsylvania and New York. Armstrong Teasdale’s restructuring lawyers have played,

or are presently playing, significant roles in a wide array of chapter 11 cases including, but not

limited to, those of Payless Holdings, LLC; Armstrong Energy, Inc.; Peabody Energy

Corporation; Patriot Coal Corp.; Abengoa Bioenergy US Holding, LLC; Abengoa Bioenergy

Biomass of Kansas, LLC; Noranda Aluminum Holding Corp.; Global Computer Enterprises Inc.;

Enviro-Safe Refrigeration, Inc.; US Fidelis Inc.; Smurfit-Stone Container Corp.; National Steel;

Thermadyne Holdings Corporation; Digital Teleport; Galaxy Cable; Bridge Information

Systems, Inc.; Transworld Airlines; lendnetwork.com; and Wehrenberg Inc., among others.

                9.      Armstrong Teasdale is also familiar with the Debtors’ businesses and

financial affairs and has become well acquainted with the Debtors’ history, business operations,

capital and corporate structure and related matters.          Accordingly, Armstrong Teasdale has

developed substantial knowledge regarding the Debtors, which will result in effective and

efficient services in these chapter 11 cases.

                                                   4
Case 20-41308          Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43                   Main Document
                                              Pg 5 of 56


Services to Be Provided by Armstrong Teasdale

                 10.     The employment of Armstrong Teasdale as the Debtors’ co-counsel is

appropriate and necessary to enable the Debtors to fulfill their duties as debtors and debtors in

possession and to preserve and maximize the value of the Debtors’ estates for all stakeholders.

The Debtors propose to retain Armstrong Teasdale for these chapter 11 cases on the terms of this

application and the parties’ engagement letter, dated as of November 25, 2019 (the “Engagement

Letter”), a copy of which is attached hereto as Exhibit D.5 The Engagement Letter describes,

among other things: (a) the services that Armstrong Teasdale anticipates performing for the

Debtors; and (b) the terms and conditions of Armstrong Teasdale’s proposed engagement by the

Debtors.

                 11.     The Debtors anticipate that Armstrong Teasdale will render various legal

services to the Debtors as needed throughout the course of these chapter 11 cases. In particular,

the Debtors anticipate that Armstrong Teasdale will perform, among others, the following legal

services:

                                  (a)      providing legal advice with respect to the Debtors’ powers

                         and duties as debtors-in-possession in the continued operation of its

                         business and management of its properties;

                                  (b)      attending meetings and negotiating with representatives of

                         creditors and other parties in interest and advising and consulting on the

                         conduct of Chapter 11 Cases, including the legal and administrative

                         requirements of operating in chapter 11;

5
    Any references to, or descriptions of, the Engagement Letter herein are qualified by the express terms of the
    Engagement Letter, which shall govern if there is any conflict between the Engagement Letter and the
    description provided herein. Notwithstanding any contrary terms of the Engagement Letter, Armstrong
    Teasdale will comply with all applicable orders of this Court, the Bankruptcy Code, Bankruptcy Rules, and
    applicable Local Bankruptcy Rules.

                                                       5
Case 20-41308        Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43             Main Document
                                            Pg 6 of 56


                                    (c)   taking necessary action to protect and preserve the Debtors’

                         estates, including the prosecution of actions commenced under the

                         Bankruptcy Code on their behalf, and objections to claims filed against the

                         estates;

                                    (d)   preparing and prosecuting on behalf of the Debtors’

                         motions, applications, answers, orders, reports and papers necessary to the

                         administration of the estates;

                                    (e)   advising and assisting the Debtors with respect to

                         restructuring alternatives, including, to the extent applicable, preparing

                         and pursuing      confirmation of a chapter 11 plan and approval of a

                         disclosure statement;;

                                    (f)   appearing in Court and protecting the interests of the

                         Debtors before the Court; and

                                    (g)   performing all other legal services for the Debtors which

                         may be necessary and proper in these cases.

               12.       The Debtors require knowledgeable local counsel to render these essential

professional services.     Armstrong Teasdale has substantial expertise in all of these areas.

Accordingly, the Debtors respectfully submit that Armstrong Teasdale is well qualified to

perform these services and represent the Debtors’ interests in these chapter 11 cases.

               13.       In addition, by separate applications filed contemporaneously herewith or

expected to be filed shortly hereafter, the Debtors are also seeking to employ: (a) Paul, Weiss,

Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), as counsel; (b) Jefferies LLC, as investment

banker; (c) FTI Consulting LLC, as financial advisor; and (d) Prime Clerk LLC, as (i) claims and



                                                    6
Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                      Main Document
                                               Pg 7 of 56


noticing agent and (ii) administrative advisor. The Debtors may also file motions or applications

to employ additional professionals. Armstrong Teasdale will work closely with each of these

professionals to prevent unnecessary or inefficient duplication of services, and will take

whatever steps are necessary and appropriate to avoid any such duplication. Either Paul, Weiss

or another firm will represent the Debtors in connection with any matter in which Armstrong

Teasdale cannot represent the Debtors because of an actual or potential conflict of interest.

Compensation and Fee Applications

                 14.      Pursuant to the terms of the Engagement Letter, and subject to the Court’s

approval of this application, Armstrong Teasdale intends to: (a) charge for its legal services on

an hourly basis in accordance with the ordinary and customary hourly rates in effect on the date

services are rendered; and (b) seek reimbursement of actual and necessary out-of-pocket

expenses.6

                 15.      Armstrong Teasdale will be compensated at its standard hourly rates,

which are based on the professionals’ level of experience. At present, the standard hourly rates

charged by Armstrong Teasdale range as follows:




6
    The hourly rates charged by Armstrong Teasdale professionals differ based on, among other things, the
    professional’s level of experience and the rates normally charged in the specific office in which the professional
    is resident. Armstrong Teasdale does not adjust the billing rates of its professionals based on the geographic
    location of a bankruptcy case or other matter.

                                                         7
Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                     Main Document
                                               Pg 8 of 56



                             BILLING CATEGORY                     U.S. RANGE

                                     Partners                     $375 - $685

                                   Of Counsel                     $395 - $555

                                   Associates                     $255 - $395

                                    Paralegals                    $125 - $305

                                   Law Clerks                          $200

                 16.      The names, positions, resident offices and current hourly rates of those

Armstrong Teasdale lawyers currently expected to spend significant time on these chapter 11

cases are attached as Schedule 3 to the Engel Declaration. Armstrong Teasdale’s hourly fees are

comparable to those charged by attorneys of similar experience and expertise for engagements of

the scope and complexity similar to these chapter 11 cases.                     Further, Armstrong Teasdale

bankruptcy professionals are subject to the same client-driven market forces, scrutiny and

accountability as its professionals in non-bankruptcy engagements. For all of these reasons,

Armstrong Teasdale’s rates are reasonable and favorable to the Debtors’ estates.7

                 17.      Armstrong Teasdale will maintain detailed, contemporaneous time records

in six-minute intervals and apply to the Court for payment of compensation and reimbursement

of expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and any additional procedures that may be established by the

Court in these chapter 11 cases.8 Armstrong Teasdale contemplates using the following billing



7
    Like many of its peer law firms, Armstrong Teasdale increases the hourly billing rate of attorneys and
    paraprofessionals periodically in the form of step increases in the ordinary course on the basis of advancing
    seniority and promotion. The step increases do not constitute “rate increases” (as the term is used in the United
    States Trustee Guidelines).
8
    In applying to the Court for payment of compensation and reimbursement of expenses, Armstrong Teasdale will
    also make reasonable efforts to comply with the United States Trustee Guidelines.

                                                         8
Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                  Main Document
                                               Pg 9 of 56


categories, which substantially conform to those categories set forth at section 8(b) of the United

States Trustee Guidelines:9

       CATEGORY                                               DESCRIPTION

                            Includes the identification and review of potential assets, including
    Asset Analysis and
                            causes of action belonging to the Debtors’ estates and other non-litigation
        Recovery
                            recoveries.

                            Includes transactions related to the sale, lease, abandonment or other
    Asset Disposition
                            disposition of the Debtors’ assets.

                            Includes (a) contract and lease analysis, (b) matters relating to
     Assumption and
                            assumption, assumption and assignment, rejection or recharacterization
    Rejection of Leases
                            of executory contracts and unexpired leases, and (c) the preparation of
      and Contracts
                            Court filings related to the foregoing.

                            Includes the review of potential avoidance actions under sections 544,
    Avoidance Action
                            545, 546, 547, 548 and 549 of the Bankruptcy Code to determine whether
        Analysis
                            such actions are warranted.

                            Includes matters related to the Debtors’ operations that do not fit within
                            another, more specific matter description, including, but not limited to,
                            issues related to (a) vendors/sourcing, (b) customers, (c) interaction with
Business Operations
                            governmental entities and regulatory agencies, (d) lessor/lessee matters,
                            (e) utilities, (f) insurance/surety matters, and (g) internal management,
                            processes and controls.

                            Includes (a) general case administration services, (b) maintenance of case
Case Administration         docket and calendar, (c) filing and circulation of papers, and
                            (d) preparation and review of other reports, notices and service lists.

        Claims
                            Includes (a) bar date matters, (b) claims objections and related contested
    Administration and
                            matters, and (c) other claims administration activities.
       Objections

                            Includes (a) preparation for and attendance at meetings of the Debtors’
       Corporate            board of directors, (b) analysis and advice regarding all transactional,
     Governance and         corporate governance and related matters unrelated to the plan of
      Board Matters         reorganization or disclosure statement process, and (c) matters related to
                            requests for the appointment of a trustee or examiner.



9
          Armstrong Teasdale may, in its discretion and in consultation with the Debtors, determine to create
          separate sub-billing categories for certain discrete projects undertaken during these chapter 11 cases.

                                                        9
Case 20-41308       Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43             Main Document
                                        Pg 10 of 56



    CATEGORY                                          DESCRIPTION

   Court Hearings      Includes preparation for and attendance at court hearings.

                       Includes (a) employee compensation and retiree benefits issues, (b) other
 Employee Matters
                       employee relations matters, and (c) ERISA matters.

   Environmental       Includes matters related to (a) compliance with environmental laws and
      Matters          regulations and (b) research or reporting related to the foregoing.

                       Includes (a) preparation of Armstrong Teasdale fee applications and the
                       preparation of monthly invoices, (b) preparation of fee applications for
  Employment and
                       other professionals, and (c) preparation and/or prosecution of Court
  Fee Applications
                       filings establishing procedures governing professional retention and
                       compensation.

  Employment and
                       Includes the review of, and objections to, the employment and fee
  Fee Application
                       applications of other professionals.
    Objections

                       Includes (a) negotiation and documentation of debtor in possession
 Financing and Cash
                       financing and post-confirmation financing, (b) cash collateral issues,
     Collateral
                       (c) analysis of loan documents, and (d) related services.

                       Includes all litigation and adversary proceedings (i.e., actions initiated by
   Litigation and
                       a complaint in the Bankruptcy Court), such as avoidable transfer
     Adversary
                       litigation, as well as related pre-litigation matters and all other contested
    Proceedings
                       matters that do not fit within another, more specific matter description.

                       Includes preparation for, and attendance at, (a) meetings with official
                       committees appointed in the Debtors’ chapter 11 cases that do not fit
                       within another, more specific matter description, (b) the section 341
      Meetings         meeting and committee formation meetings, (c) meetings with the
                       Debtors or the Debtors’ other professionals (including co-counsel),
                       (d) meetings with individual creditors, and (e) meetings with all other
                       interested parties.

Non-Working Travel Includes all non-working travel time.

                       Includes (a) the formulation, negotiation, preparation and promulgation
                       of plans of reorganization, disclosure statements, confirmation orders and
 Plan and Disclosure
                       related orders and corporate documentation, (b) research relating thereto,
      Statement
                       (c) matters related to exclusivity, and (d) disbursement and case closing
                       activities.

                       Review and analysis of real estate matters that do not fit within another,
     Real Estate
                       more specific matter description.

                                               10
Case 20-41308         Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43              Main Document
                                            Pg 11 of 56



      CATEGORY                                             DESCRIPTION

                     Includes matters related to (a) the continuation, extension, modification,
                     scope or termination of the automatic stay under section 362 of the
Relief from Stay and
                     Bankruptcy Code, (b) adequate protection under section 361 of the
Adequate Protection
                     Bankruptcy Code, and (c) the effect of the automatic stay on pending
                     matters.

                           Includes (a) preparation of (i) schedules of assets and liabilities (and
                           amendments thereto), (ii) statements of financial affairs (and
                           amendments thereto), (iii) periodic operating reports and (iv) other
      Reporting            accounting or reporting activities and (b) communications with the Office
                           of the United States Trustee for the Eastern District of Missouri
                           (the “United States Trustee”) not within the scope of other matter
                           numbers.

                           Includes (a) all federal and state income, property, employment, excise
         Tax
                           and other tax matters and (b) the preparation of related tax returns.

                           Write-off of fees and disbursements relating to services rendered in
      Write-Offs
                           Debtor’s chapter 11 case.

                18.       Furthermore, Armstrong Teasdale contemplates using the following

expense categories: (a) copies; (b) outside printing; (c) telephone; (d) facsimile; (e) online

research; (f) delivery services/couriers; (g) postage; (h) out-of-town travel (including

subcategories for transportation, hotel, meals, ground transportation, and other); (i) meals (local);

(j) court fees; (k) subpoena fees; (l) witness fees; (m) deposition transcripts; (n) trial transcripts;

(o)   trial   exhibits;    (p)   litigation   support    vendors;   (q)   experts;   (r)   investigators;

(s) arbitrators/mediators; and (t) other.

                19.       Armstrong Teasdale will consult with the United States Trustee regarding

suggested alterations to these categories, and will seek to coordinate the consistent use of these

categories among professionals required to file applications for payment of fees and

reimbursement of expenses in these cases. In addition, Armstrong Teasdale understands that

interim and final fee awards are subject to approval by this Court.


                                                    11
Case 20-41308        Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43              Main Document
                                          Pg 12 of 56


Disclosure Concerning Disinterestedness

               20.     The Engel Declaration, incorporated herein by reference, discloses

Armstrong Teasdale’s connections to the Debtors and parties in interest in these cases. In

reliance on the Engel Declaration, and except as set forth therein, the Debtors believe that:

(a) Armstrong Teasdale has no connection with the Debtors, their affiliates, their creditors, the

United States Trustee, any person employed in the office of the United States Trustee or any

other party with an actual or potential interest in these chapter 11 cases or their respective

attorneys or accountants; (b) Armstrong Teasdale is not a creditor, equity security holder or

insider of the Debtors; (c) none of Armstrong Teasdale’s lawyers is, or was within two years of

the Petition Date, a director, officer or employee of the Debtors; and (d) Armstrong Teasdale

neither holds nor represents an interest materially adverse to the Debtors or their respective

estates. As of the Petition Date, Armstrong Teasdale is not a creditor of the Debtors’ estates;

however, out of an abundance of caution, Armstrong Teasdale has waived any interest it may

have which is adverse to the Debtors’ estates as of the Petition Date. Accordingly, the Debtors

believe that Armstrong Teasdale is a “disinterested person,” as defined in section 101(14) of the

Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code.

               21.     In the event that Armstrong Teasdale’s representation of the Debtors in

connection with any matter in these chapter 11 cases would result in it becoming adverse to a

party in interest that gives rise to a professional conflict, the Debtors shall retain separate counsel

to represent their interests with respect to such matter against such party.

Professional Compensation

               22.     Prior to the Petition Date, the Debtors provided Armstrong Teasdale with

multiple advance payments totaling in the aggregate $340,003.16 to establish a retainer (together

with replenishments thereof, the “Retainer”) for professional services to be rendered and services

                                                  12
Case 20-41308        Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43            Main Document
                                         Pg 13 of 56


to be incurred by Armstrong Teasdale in connection with these cases. As of the filing of this

Application, the balance of the Retainer is approximately $134,111.10.

               23.     Armstrong Teasdale has informed the Debtors that, as promptly as

practicable after all fees and charges accrued prior to the Petition Date have been posted within

its computerized billing system, Armstrong Teasdale will issue a final detailed billing statement

for any fees, charges and disbursements for the period prior to the Petition Date (the “Final

Prepetition Bill”). If the Prepetition Payments exceed Armstrong Teasdale’s actual fees and

expenses for the applicable invoice period (as set forth on the Final Prepetition Bill), Armstrong

Teasdale will (a) reconcile the Final Prepetition Bill with the Retainer to pay its prepetition

invoices and (b) any excess amount will continue to be held in the Retainer. If the Prepetition

Payments are less than Armstrong Teasdale’s actual fees and expenses for the applicable invoice

period (as set forth on the Final Prepetition Bill), then, subject to any orders of the Court,

Armstrong Teasdale will (a) reconcile the Final Prepetition Bill with the Retainer to pay its

prepetition invoices (to the extent funds are available in the Retainer) and (b) write off any fees

and expenses set forth in the Final Prepetition Bill in excess of the amount of the Retainer.

Armstrong Teasdale expects to: (a) complete its reconciliation of prepetition fees and expenses

actually incurred through the Petition Date no later than the filing of its first interim fee

application in these cases; and (b) make a corresponding adjustment to the amount of the

Retainer on or about that date; and (c) disclose such adjustment in its first interim fee

application. Upon the conclusion of Armstrong Teasdale’s representation of the Debtors (or as

otherwise directed by the Court), Armstrong Teasdale will apply any remaining portion of the

Retainer against any unpaid fees or unreimbursed disbursements, with any unapplied portion of

the Retainer to be promptly returned to the Debtors.



                                                13
Case 20-41308           Doc 19       Filed 03/10/20 Entered 03/10/20 04:38:43                        Main Document
                                                Pg 14 of 56


                                        BASIS FOR RELIEF REQUESTED

                  24.      Under section 327(a) of the Bankruptcy Code, a debtor in possession is

authorized to employ professional persons “that do not hold or represent an interest adverse to

the estate, and that are disinterested persons, to represent or assist the [debtor in possession] in

carrying out [its] duties under [the Bankruptcy Code].” 11 U.S.C. § 327(a).10 Section 1107(b) of

the Bankruptcy Code elaborates upon sections 101(14) and 327(a) of the Bankruptcy Code in

cases under chapter 11 of the Bankruptcy Code and provides that “a person is not disqualified for

employment under section 327 of [the Bankruptcy Code] by a debtor in possession solely

because of such person’s employment by or representation of the debtor before the

commencement of the case.” 11 U.S.C. § 1107(b).

                  25.      As required by Section 329(a) of the Bankruptcy Code,11 Bankruptcy Rule

2014(a)12 and Local Bankruptcy Rules 2014(A)13 and 2016-1(A),14 the above-described facts set


10
    Section 101(14) of the Bankruptcy Code defines the phrase “disinterested person” as:
a person that –
         (A)      is not a creditor, an equity security holder, or an insider;
         (B)       is not and was not, within 2 years before the date of the filing of the petition, a
         director, officer, or employee of the debtor; and
         (C)       does not have an interest materially adverse to the interest of the estate or of any
         class of creditors or equity security holders, by reason of any direct         or      indirect
         relationship to, connection with, or interest in, the debtor, or for any other reason.
11 U.S.C. § 101(14).
11
     Section 329(a) of the Bankruptcy Code provides as follows:
         Any attorney representing a debtor in a case under this title, or in connection with such a
         case, whether or not such attorney applies for compensation under this title, shall file with
         the court a statement of the compensation paid or agreed to be paid, if such payment or
         agreement was made after one year before the date of the filing of the petition, for
         services rendered or to be rendered in contemplation of or in connection with the case by
         such attorney, and the source of such compensation.
11 U.S.C. § 329(a). This information is set forth in the Engel Declaration attached hereto as Exhibit B.
12
     Bankruptcy Rule 2014(a) provides that an application seeking the employment of professional persons pursuant
     to section 327 of the Bankruptcy Code:
     shall state the specific facts showing the necessity for the employment, the name of the person
     to be employed, the reasons for the selection, the professional services to be rendered, any

                                                           14
Case 20-41308           Doc 19       Filed 03/10/20 Entered 03/10/20 04:38:43                       Main Document
                                                Pg 15 of 56


forth in this Application and the information in the Exhibits attached hereto set forth: (a) the

specific facts showing the necessity for Armstrong Teasdale’s employment; (b) the reasons for

the Debtors’ selection of Armstrong Teasdale as their counsel in connection with these chapter

11 cases; (c) the professional services proposed to be provided by Armstrong Teasdale; (d) the

arrangement between the Debtors and Armstrong Teasdale with respect to Armstrong Teasdale’s

compensation, including information on retainers and hourly fees and the reasonableness thereof;

and (e) to the best of the Debtors’ knowledge, the extent of Armstrong Teasdale’s connections, if

any, to certain parties in interest in these matters. Accordingly, Armstrong Teasdale’s retention

by the Debtors should be approved.

                                                       NOTICE

                  26.        The Debtors will provide notice of this Application to: (a) the Office of

the United States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel

to the Ad Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term

Agent; (f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the

     proposed arrangement for compensation, and, to the best of the applicant's knowledge, all of
     the person's connections with the debtor, creditors, any other party in interest, their respective
     attorneys and accountants, the United States trustee, or any person employed in the office of
     the United States trustee. The application shall be accompanied by a verified statement of the
     person to be employed setting forth the person's connections with the debtor, creditors, any
     other party in interest, their respective attorneys and accountants, the United States trustee, or
     any person employed in the office of the United States trustee.
Fed. R. Bankr. P. 2014(a).
13
     Local Bankruptcy Rule 2014(A) requires a party seeking an order authorizing its retention in a chapter 11 case
     to meet the requirements of Bankruptcy Rule 2014. The application must disclose any prepetition retainer
     arrangement and shall be served on: (a) all entities filing a request for notice; (b) other counsel of record; (c)
     the case trustee; (d) the United States Trustee; and (e) any committees. Local R. Bankr. P. 2014(A).
14
     Local Bankruptcy Rule 2016-1(A) provides, inter alia, that “[p]ursuant to Bankruptcy Code § 329 and
     Fed. R. Bankr. P. 2016(b), an attorney representing a debtor in a case under any chapter shall file with the
     petition a statement disclosing compensation paid or agreed to be paid to such attorney for services in
     contemplation of or in connection with the case. Counsel shall serve the disclosure on the Trustee and United
     States Trustee . . . . Until a case is closed, a supplemental fee disclosure statement shall be filed and served as
     required in this Rule either no later than 14 days after any payment not previously disclosed in a properly filed
     Disclosure of Compensation for Attorney for Debtor pursuant to Fed. R. Bankr. P. 2016(b), or no later than 14
     days after the agreement for such payment.” Local R. Bankr. P. 2016-1(A).

                                                           15
Case 20-41308        Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43          Main Document
                                          Pg 16 of 56


Debtors’ secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders;

(j) counsel to Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin;

(m) counsel to Uniper Global Commodities UK Limited; (n) the Internal Revenue Service;

(o) the Securities and Exchange Commission; (p) the United States Attorney’s Office for the

Eastern District of Missouri; (q) the state attorneys general for all states in which the Debtors

conduct business; (r) the holders of the thirty (30) largest unsecured claims against the Debtors,

on a consolidated basis; (s) counsel to the Committee; and (t) any party that has requested notice

pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”).            Notice of this

Application and any order entered hereon will be served in accordance with Local Bankruptcy

Rule 9013-3(A)(1). In light of the nature of the relief requested herein, the Debtors submit that

no other or further notice is necessary.

                                       NO PRIOR REQUEST

               27.     No prior request for the relief sought in this application has been made to

this or any other Court in connection with these chapter 11 cases.



                                    [Signature Page to Follow]




                                                16
Case 20-41308      Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43            Main Document
                                         Pg 17 of 56


               WHEREFORE, the Debtors respectfully request that the Court: (i) enter an order,

substantially in the form submitted to the Court, granting the relief requested herein; and

(ii) grant such other and further relief to the Debtors as the Court may deem just and proper.


March 10, 2020                               Respectfully submitted,
St. Louis, Missouri
                                             Foresight Energy LP, et al.,
                                             Debtors and Debtors in Possession

                                             /s/ Robert D. Moore
                                             Name: Robert D. Moore
                                             Title: President and Chief Executive Officer
Case 20-41308    Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                      Pg 18 of 56


 Filed by:

 ARMSTRONG TEASDALE LLP

 /s/ Richard W. Engel, Jr.
 Richard W. Engel, Jr. (MO 34641)
 John G. Willard (MO 67049)
 Kathryn Redmond (MO 72087)
 7700 Forsyth Boulevard, Suite 1800
 St. Louis, Missouri 63105
 Tel: (314) 621-5070
 Fax: (314) 621-5065
 Email: rengel@atllp.com
        jwillard@atllp.com
        kredmond@atllp.com

 Proposed Counsel to the Debtors and Debtors in
 Possession
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 19 of 56


                                   EXHIBIT A

                                Moore Declaration
Case 20-41308           Doc 19         Filed 03/10/20 Entered 03/10/20 04:38:43                Main Document
                                                  Pg 20 of 56


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

In re:                                                         )    Chapter 11
                                                               )
FORESIGHT ENERGY LP, et al.,                                   )    Case No. 20-41308-659
                                                               )
                                                               )    (Joint Administration Requested)

                                DECLARATION OF ROBERT D. MOORE

                   Pursuant to Section D of the Guidelines for Reviewing Applications for

Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases Effective as of November 1, 2013, issued by the Executive Office for

United States Trustees (the “United States Trustee Guidelines”), I, Robert D. Moore, hereby

declare, under penalty of perjury, as follows:

                   1.        I am older than 21 years of age and suffer no legal disability. I am

competent to make this Declaration.

                   2.        My testimony herein is based upon my personal knowledge, unless stated

otherwise.

                   3.        If called to testify, I could and would testify to the matters stated herein.

                   4.        I make this declaration under 28 U.S.C. § 1746 for all permissible

purposes under applicable rules of evidence and procedure, in support of the Application of the

Debtors Pursuant to Sections 327(a) and 329(a) of the Bankruptcy Code, Bankruptcy Rules

2014(a) and 2016(b), and Local Bankruptcy Rule 2014(A) and 2016-1(A), for an Order

Authorizing Debtors to Retain and Employ Armstrong Teasdale LLP as Co-Counsel, Effective

as of the Petition Date (the “Application”).1


1
    This Declaration is also generally consistent with the United States Trustee Guidelines.
Case 20-41308        Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43            Main Document
                                         Pg 21 of 56


               5.      Although Armstrong Teasdale professionals assisted in the preparation of

this declaration on my behalf, they did so according to my express instructions and using

information provided by me and my staff specific to the Debtors’ decision to retain Armstrong

Teasdale as counsel in these chapter 11 cases.

               6.      I am currently Chief Executive Officer and President of Debtor Foresight

Energy LP and its affiliated debtors and debtors in possession (collectively, the “Debtors”).

               7.      In my current capacity, I am familiar with all aspects of the Debtors’

decision to retain and employ Armstrong Teasdale as counsel with respect to these chapter 11

cases. In addition, I generally am responsible for, among other things, supervising outside

counsel for all of the Debtors and monitoring and controlling legal costs.

                     THE DEBTORS’ SELECTION OF ARMSTRONG TEASDALE

               8.      Armstrong Teasdale is the proposed co-counsel to the Debtors.            The

process used by the Debtors to review and select their restructuring counsel involved an

evaluation of potential counsels’ expertise in relevant legal practice areas and in similar

proceedings in this District and elsewhere.      After evaluating multiple candidates for local

counsel, the Debtors retained Armstrong Teasdale due to Armstrong Teasdale’s extensive

experience in corporate reorganizations, both out-of-court and under chapter 11 of the

Bankruptcy Code, and in areas of law closely aligned with the Debtors’ goals and interests in

these Chapter 11 cases.

               9.      Given these facts, the Debtors determined that Armstrong Teasdale is well

qualified to represent the Debtors in connection with these chapter 11 cases.

                                        RATE STRUCTURE

               10.     The Debtors and Armstrong Teasdale agreed that Armstrong Teasdale’s

standard fees would apply to this engagement. Having previously reviewed invoices from other
Case 20-41308        Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43           Main Document
                                         Pg 22 of 56


comparable law firms and invoices submitted from Armstrong Teasdale, I can verify that the

rates being charged by Armstrong Teasdale in connection with this representation are within the

range typically charged by similar firms.

               11.     The Debtors have approved a budget and staffing plan (the “Budget and

Staffing Plan”) for the first several months of these chapter 11 cases, recognizing that in the

course of large chapter 11 cases like these, it is possible that there may be a number of

unforeseen matters that will need to be addressed by the Debtors and Armstrong Teasdale

leading to the incurrence of additional fees and expenses beyond those set forth in the Budget

and Staffing Plan. As these chapter 11 cases continue to develop, the Debtors and Armstrong

Teasdale will work together to revise the Budget and Staffing Plan as needed. The Debtors

further recognize that it is their responsibility to monitor closely the billing practices of their

counsel to ensure the fees and expenses paid by the estate remain consistent with the Debtors’

expectations and the exigencies of the chapter 11 cases. The Debtors will continue to review the

invoices that Armstrong Teasdale regularly submits, and, together with Armstrong Teasdale,

amend the Budget and Staffing Plan periodically, if necessary, as the case develops.

                                       COST SUPERVISION

               12.     As they did prepetition, the Debtors will continue to closely supervise the

fee and expense reimbursement process. Armstrong Teasdale’s fees and expenses will be subject

to review, comment and objection (if warranted), and court approval pursuant to interim

compensation procedures that provide for the interim allowance and payment of fees and

expenses during the course of these chapter 11 cases. It is my understanding that Armstrong

Teasdale’s fees and expenses will be subject to review on a monthly, interim and final basis

during the course of these chapter 11 cases by the U.S. Trustee, any official committee and the

Court, as well as by the Debtors.
Case 20-41308          Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43          Main Document
                                           Pg 23 of 56


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

March 10, 2020                               Respectfully submitted,
St. Louis, Missouri
                                             Foresight Energy LP, et al.,
                                             Debtors and Debtors in Possession

                                             /s/ Robert D. Moore
                                             Name: Robert D. Moore
                                             Title: President and Chief Executive Officer
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 24 of 56


                                   EXHIBIT B

                                Engel Declaration
Case 20-41308         Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                     Main Document
                                             Pg 25 of 56


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                                                        )   (Joint Administration Requested)
                                                        )

                         DECLARATION OF RICHARD W. ENGEL, JR.

                 Pursuant to Bankruptcy Rule 2014(a) of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rules 2014(A) and 2016-1 of the Local Rules of

Procedure of the United States Bankruptcy Court for the Eastern District of Missouri (the “Local

Bankruptcy Rules”),1 I, Richard W. Engel, Jr., declare:

                 1.       I am an attorney at law admitted and in good standing to practice in the

State of Missouri, the State of Illinois, the United States District Court for the Eastern District of

Missouri, the United States District Court for the Western District of Missouri, the United States

District Court for the Southern District of Illinois, the United States District Court for the Central

District of Illinois, and the United States District Court for the Northern District of Illinois, along

with the Eighth Circuit Court of Appeals and the United States Supreme Court.

                 2.       I am a partner of the law firm of Armstrong Teasdale LLP (“Armstrong

Teasdale”) and am duly authorized to make this Declaration on behalf of Armstrong Teasdale. I

make this Declaration in support of the Application of the Debtors Pursuant to Sections 327(a)

and 329(a) of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016(b), and Local



1
    This Declaration is also generally consistent with the Guidelines for Reviewing Applications for Compensation
    and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases
    Effective as of November 1, 2013, issued by the Executive Office for United States Trustees (the “United States
    Trustee Guidelines”).
Case 20-41308           Doc 19        Filed 03/10/20 Entered 03/10/20 04:38:43                           Main Document
                                                 Pg 26 of 56


Bankruptcy Rules 2014(A) and 2016-1, for an Order Authorizing Debtors to Retain and Employ

Armstrong Teasdale LLP as Co-Counsel, Effective as of the Petition Date (the “Application”).2

                  3.        The facts set forth in this Declaration are personally known to me and, if

called as a witness, I could and would testify thereto.

                                 ARMSTRONG TEASDALE’S QUALIFICATIONS

                  4.        Armstrong Teasdale is well qualified to serve as the Debtors’ counsel in

these chapter 11 cases. Armstrong Teasdale is one of the leading commercial law firms in the

Midwest, and serves a dynamic national and international client base. Armstrong Teasdale has

substantial experience in virtually all aspects of the law that may potentially arise in these

chapter 11 cases, including bankruptcy, environmental, corporate, international, employee

benefits, finance, intellectual property, labor and employment, litigation, mergers and

acquisitions, real estate and leasing, securities and tax.

                  5.        Armstrong         Teasdale’s        restructuring       practice      group    consists   of

approximately 20 attorneys practicing in offices in Missouri, Illinois, Kansas, Colorado, Nevada,

Pennsylvania and New York. Armstrong Teasdale’s restructuring lawyers have played

significant roles in a wide array of chapter 11 cases, including, but not limited to, those of

Payless Holdings, LLC; Armstrong Energy Inc.; Peabody Energy Corporation; Patriot Coal

Corp.; Abengoa Bioenergy US Holding, LLC; Abengoa Bioenergy Biomass of Kansas, LLC;

Noranda Aluminum Holding Corp.; Global Computer Enterprises Inc.; Enviro-Safe

Refrigeration, Inc.; US Fidelis Inc.; Smurfit-Stone Container Corp.; National Steel; Thermadyne

Holdings Corporation; Digital Teleport; Galaxy Cable; Bridge Information Systems, Inc.;

Transworld Airlines; lendnetwork.com; and Wehrenberg Inc., among others.


2
    Capitalized terms not otherwise defined herein have the meanings given to them in the Application.
Case 20-41308       Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43             Main Document
                                          Pg 27 of 56


               6.      Armstrong Teasdale is also familiar with the Debtors’ businesses and

financial affairs, and will contribute greatly as local restructuring counsel to aid in the efficient

administration of the Debtors’ estates. Armstrong Teasdale’s professionals have become well

acquainted with the Debtors’ history, business operations, capital and corporate structure and

related matters.    Accordingly, Armstrong Teasdale has developed substantial knowledge

regarding the Debtors that will result in effective and efficient services in these chapter 11 cases.

                     SERVICES TO BE PROVIDED BY ARMSTRONG TEASDALE

               7.      The Debtors have requested that Armstrong Teasdale render, to the extent

necessary, the following legal services in connection with these chapter 11 cases:

                      (a)    providing legal advice with respect to the Company’s powers and
               duties as debtors-in-possession in the continued operation of its business and
               management of its properties;

                       (b)    attending meetings and negotiating with representatives of
               creditors and other parties in interest and advising and consulting on the conduct
               of Chapter 11 Cases, including the legal and administrative requirements of
               operating in chapter 11;

                       (c)     taking necessary action to protect and preserve the Company’s
               estates, including the prosecution of actions commenced under the Bankruptcy
               Code on their behalf, and objections to claims filed against the estates;

                       (d)     preparing and prosecuting on behalf of the Company’s motions,
               applications, answers, orders, reports and papers necessary to the administration
               of the estates;

                       (e)    advising and assisting the Company with respect to restructuring
               alternatives, including, to the extent applicable, preparing and pursuing
               confirmation of a chapter 11 plan and approval of a disclosure statement;

                       (f)   appearing in Court and protecting the interests of the Company
               before the Court; and

                      (g)    performing all other legal services for the Company which may be
               necessary and proper in these cases.
Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                      Main Document
                                              Pg 28 of 56


                                 COMPENSATION AND FEE APPLICATIONS

                 8.       Pursuant to the terms of the Engagement Letter, and subject to the Court’s

approval of the Application, Armstrong Teasdale intends to: (a) charge for its legal services on

an hourly basis in accordance with the ordinary and customary hourly rates in effect on the date

services are rendered; and (b) seek reimbursement of actual and necessary out-of-pocket

expenses.3

                 9.       Armstrong Teasdale will be compensated at its standard hourly rates,

which are based on the professionals’ level of experience. At present, the standard hourly rates

charged by Armstrong Teasdale range as follows:

                                BILLING CATEGORY                  U.S. RANGE

                                        Partners                  $375 - $685

                                      Of Counsel                  $395 - $555

                                       Associates                 $255 - $395

                                  Paraprofessionals               $125 - $305

                                      Law Clerks                       $200


                 10.      The names, positions, resident offices and current hourly rates of those

Armstrong Teasdale lawyers currently expected to spend significant time on these chapter 11

cases are attached as Schedule 3 hereto. Armstrong Teasdale’s hourly fees are comparable to

those charged by attorneys of similar experience and expertise for engagements of scope and

complexity similar to these chapter 11 cases.                 Further, I believe that Armstrong Teasdale

bankruptcy professionals are subject to the same client-driven market forces, scrutiny and

3
    The hourly rates charged by Armstrong Teasdale professionals differ based on, among other things, the
    professional's level of experience and the rates normally charged in the specific office in which the professional
    is resident. Armstrong Teasdale does not adjust the billing rates of its professionals based on the geographic
    location of a bankruptcy case or other matter.
Case 20-41308          Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43                     Main Document
                                              Pg 29 of 56


accountability as its professionals in non-bankruptcy engagements. For all of these reasons,

Armstrong Teasdale’s rates are reasonable and favorable to the Debtors’ estates.4

                 11.      Armstrong Teasdale will maintain detailed, contemporaneous time records

in six-minute intervals and apply to the Court for payment of compensation and reimbursement

of expenses in accordance with applicable provisions of the Bankruptcy Code, the Bankruptcy

Rules, the Local Bankruptcy Rules and any additional procedures that may be established by the

Court in these chapter 11 cases.5 In addition, Armstrong Teasdale understands that interim and

final fee awards are subject to approval by this Court.

                                Disclosure Concerning Disinterestedness

                 12.      The Debtors have provided Armstrong Teasdale with a list of the names

(collectively, the “Interested Parties”) of individuals or institutions in the following categories:

the Debtors’ (a) current and recent former directors and officers; (b) attorneys, professionals and

financial advisors; (c) ordinary course professionals; (d) current debtor entities in these chapter

11 cases; (e) the Debtors’ equity holders; (f) the Debtors’ lenders; (g) five percent (5%) and

greater shareholders and beneficial owners; (h) lenders; (i) second lien bondholders; (j) creditor

advisors; (k) former officers and directors; (l) insurance brokers; (m) insurers; (n) letter of credit

beneficiaries; (o) non-debtor affiliates; (p) parties to significant litigation; (q) regulatory

agencies; (r) royalty contract counterparties; (s) significant competitors; (t) significant customers;

(u) significant financial institutions; (v) significant suppliers, shippers, warehousemen and

vendors; (w) surety issuers; (x) surety obliges; (y) top fifty (50) unsecured creditors; (z) utilities;


4
    Like many of its peer law firms, Armstrong Teasdale increases the hourly billing rate of attorneys and
    paraprofessionals periodically in the form of step increases in the ordinary course on the basis of advancing
    seniority and promotion. The step increases do not constitute “rate increases” (as the term is used in the United
    States Trustee Guidelines).
5
    In applying to the Court for payment of compensation and reimbursement of expenses, Armstrong Teasdale will
    also make reasonable efforts to comply with the United States Trustee Guidelines.
Case 20-41308        Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43             Main Document
                                         Pg 30 of 56


(aa) creditor advisors; and (bb) judges and key Court personnel for the Eastern District of

Missouri. The identities of the Interested Parties are set forth on Schedule 1 hereto.

               13.     To check and clear potential conflicts of interest in these cases, as well as

to determine all “connections” (as such term is used in Bankruptcy Rule 2014) to the Debtors,

their creditors, other parties in interest, their respective attorneys and accountants, the United

States Trustee or any person employed in the office of the United States Trustee, Armstrong

Teasdale researched its client database for the past two years to determine whether it had any

relationships with the Interested Parties. Armstrong Teasdale began running conflict checks on

the parties in interest in December 2019 and continued to run conflict checks thereafter as new

parties in interest were identified. To the extent that Armstrong Teasdale’s research of its

relationships with the Interested Parties indicates that Armstrong Teasdale has represented in the

past two years, or currently represents, any of these entities in matters unrelated to these chapter

11 cases, the identities of these entities and such entities’ relationship to the Debtors and

connection to Armstrong Teasdale are set forth in Schedule 2 hereto.

               14.     To the best of my knowledge and belief, insofar as I have been able to

ascertain after reasonable inquiry, neither I, nor Armstrong Teasdale nor any partner, associate or

other professional thereof has any connection with the Debtors, their creditors, the United States

Trustee or any other party with an actual or potential interest in these chapter 11 cases or their

respective attorneys or accountants, except as set forth below and in Schedule 2 hereto.

               15.     Armstrong Teasdale has not, does not and will not represent any entity

other than the Debtors in these chapter 11 cases.

               16.     Prior to the Petition Date, Armstrong Teasdale performed certain legal

services for certain of the Debtors, as described herein and in the Application.           After the
Case 20-41308        Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43            Main Document
                                          Pg 31 of 56


completion of any necessary adjustments to the amount and application of the Retainer proceeds,

the Debtors will not owe Armstrong Teasdale any amount for services performed prior to the

Petition Date. Armstrong Teasdale has more than 265 attorneys in 7 offices nationwide. It is

possible that certain Armstrong Teasdale attorneys or employees hold interests in mutual funds

or other investment vehicles that may own the Debtors’ securities or the securities of entities that

own the Debtors’ securities.

                      ARMSTRONG TEASDALE IS A DISINTERESTED PERSON

               17.     To the best of my knowledge, information and belief, insofar as I have

been able to ascertain after reasonable inquiry, Armstrong Teasdale is a “disinterested person,”

as defined in section 101(14) of the Bankruptcy Code and as required by section 327(a) of the

Bankruptcy Code, in that: (a) Armstrong Teasdale has no connection with the Debtors, their

creditors, the United States Trustee, any person employed in the office of the United States

Trustee or any other party with an actual or potential interest in these chapter 11 cases or their

respective attorneys or accountants, except as set forth herein; (b) Armstrong Teasdale is not a

creditor, equity security holder or insider of the Debtors; (c) no Armstrong Teasdale partner,

associate or other professional is, or was within two years of the Petition Date, a director, officer

or employee of the Debtors; and (d) Armstrong Teasdale neither holds nor represents an interest

materially adverse to the Debtors or their estates.

               18.     Despite the efforts described above to identify and disclose connections

with parties in interest in these cases, because the Debtors are a large enterprise with hundreds of

creditors and other relationships, and because Armstrong Teasdale is an nationwide firm with

more than 265 attorneys in 7 offices, Armstrong Teasdale is unable to state with certainty that

every client representation or other connection of Armstrong Teasdale has been disclosed. In
Case 20-41308        Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43              Main Document
                                          Pg 32 of 56


this regard, if Armstrong Teasdale discovers additional information that requires disclosure,

Armstrong Teasdale will file supplemental disclosures with the Court.

               19.     In the event that Armstrong Teasdale’s representation of the Debtors in

connection with any matter in these chapter 11 cases would result in it becoming adverse to a

party in interest that gives rise to a professional conflict, the Debtors shall retain separate counsel

to represent their interests with respect to such matter against such party.

                STATEMENT REGARDING UNITED STATES TRUSTEE GUIDELINES

               20.     Armstrong Teasdale intends to apply for compensation for professional

services rendered and reimbursement of expenses incurred in connection with these chapter 11

cases in compliance with applicable provisions of the Bankruptcy Code, Bankruptcy Rules,

Local Bankruptcy Rules, and any other applicable procedures and orders of the Court. As it has

done in connection with the Application, Armstrong Teasdale also intends to make a reasonable

effort to comply with the United States Trustee’s requests for information and additional

disclosures as set forth in the United States Trustee Guidelines in connection with the interim

and final fee applications to be filed by Armstrong Teasdale in these chapter 11 cases.

               21.     The following information is provided in response to the request for

additional information set forth in Paragraph D.1 of the United States Trustee Guidelines:

                        Question:          Did you agree to any variations from, or alternatives to,
                                           your standard or customary billing arrangements for
                                           this engagement?

                        Response:          No. The hourly rates Armstrong Teasdale will bill for
                                           this engagement are consistent with the rates that
                                           Armstrong Teasdale charges other comparable chapter
                                           11 clients, and the rate structure provided by Armstrong
                                           Teasdale is appropriate and is not significantly different
                                           from (a) the rates that Armstrong Teasdale charges in
                                           other non-bankruptcy representations or (b) the rates of
                                           other comparably skilled professionals for similar
Case 20-41308         Doc 19       Filed 03/10/20 Entered 03/10/20 04:38:43                    Main Document
                                              Pg 33 of 56


                                                 engagements.

                           Question:             Do any of the professionals included in this
                                                 engagement vary their rate based on the geographic
                                                 location of the bankruptcy case?

                           Response:             No.

                           Question:             If you represented the client in the 12 months
                                                 prepetition, disclose your billing rates and material
                                                 financial terms for the prepetition engagement,
                                                 including any adjustments during the 12 months
                                                 prepetition. If your billing rates and material financial
                                                 terms have changed postpetition, explain the difference
                                                 and the reasons for the difference.

                           Response:             Armstrong Teasdale’s current hourly rates for services
                                                 rendered on behalf of the Debtors ranges as follows6:

                                                               BILLING                U.S. RANGE
                                                              CATEGORY
                                                                Partners               $375 - $685

                                                              Of Counsel               $395 - $555

                                                               Associates              $255 - $395

                                                           Paraprofessionals           $125 - $305

                                                              Law Clerks                   $200

                                                 Armstrong Teasdale represented the Debtors during the
                                                 twelve month period before the Petition Date, using the
                                                 hourly rates listed above.

                                                 Has your client approved your prospective budget and
                           Question:             staffing plan, and, if so, for what budget period?

                           Response:             A budget and staffing plan has been discussed and
                                                 approved among counsel and the client for these cases.




6
    While the rate ranges provided for in this Application may change if an individual leaves or joins Armstrong
    Teasdale, and if any such individual’s billing rate falls outside the ranges disclosed above, Armstrong Teasdale
    does not intend to update the ranges for such circumstances.
Case 20-41308      Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43           Main Document
                                         Pg 34 of 56


                Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
is true and correct.

 Dated: March 10, 2020                            Respectfully submitted,
        St. Louis, Missouri

                                                  ARMSTRONG TEASDALE LLP

                                                  /s/ Richard W. Engel, Jr.
                                                  Richard W. Engel, Jr. (MO 34641)
                                                  7700 Forsyth Boulevard, Suite 1800
                                                  St. Louis, MO 63105
                                                  Tel: (314) 621-5070
                                                  Fax: (314) 621-5065
                                                  Email: rengel@atllp.com
Case 20-41308     Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43         Main Document
                                        Pg 35 of 56


                                            Schedule 1

                                      Interested Parties

Current Officers and Directors:                     Akin Energy LLC
Brian Sullivan                                      American Century Mineral LLC
Cody Nett                                           American Century Transport LLC
Daniel Hermann                                      Coal Field Construction Company LLC
Jeremy Harrison                                     Coal Field Repair Services LLC
Lesslie Ray                                         Foresight Coal Sales LLC
Nicholas Casey                                      Foresight Energy Employee Services
Robert Moore                                        Corporation
Robert Murray                                       Foresight Energy Finance Corporation
                                                    Foresight Energy GP LLC
Attorneys, Professionals and Financial              Foresight Energy Labor LLC
Advisors:                                           Foresight Energy LLC
FTI Consulting                                      Foresight Energy LP
Jefferies Group LLC                                 Foresight Energy Services LLC
Paul, Weiss, Rifkind, Wharton & Garrison            Foresight Receivables LLC
LLP                                                 Hillsboro Energy LLC
                                                    Hillsboro Transport LLC
Ordinary Course Professionals:                      LD Labor Company LLC
Benesch, Friedlander, Coplan and Aronoff            Logan Mining LLC
LLP                                                 Mach Mining, LLC
Bingham Greenebaum Doll LLP                         Macoupin Energy LLC
Black Ballard Mcdonald PC                           Maryan Mining LLC
Ciuni & Panichi                                     M-Class Mining, LLC
Corporate Service Company                           Oeneus LLC
Dinsmore and Shohl LLP                              Patton Mining LLC
Ernst & Young LLP                                   Seneca Rebuild LLC
Greensfelder, Hemker & Gale, P.C.                   Sitran LLC
Hardy Pence PLLC                                    Sugar Camp Energy, LLC
Heyl, Royster                                       Tanner Energy LLC
Kupiec & Martine, LLC                               Viking Mining LLC
Ogletree Deakins Nash                               Williamson Energy, LLC
Pillsbury Winthrop Shaw Pittman LLP
Polsinelli PC                                       Five Percent and Greater Shareholders and
Pricewaterhousecoopers LLP                          Beneficial Owners:
Protiviti INC                                       Accipiter Capital Management, LLC
Sandberg Phoenix & Von Gontard PC                   Christopher Cline
Shands, Elbert, Gianoulakis & Giljum, LLP           Cline Trust Company, LLC
Swanson Martin & Bell LLP                           Murray Energy Corporation
The Brennan Group, LLC
Wilson Elser Moskowitz Edelman & Dicker             Lenders:
LLP                                                 AIG SENIOR FLOAT RATE
                                                    AMERICAN HONDA MASTER RETIRE
Debtors:                                            ASSURANT CLO I LTD
Adena Resources, LLC                                ASSURANT CLO II LTD
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 36 of 56


ASSURANT CLO III LTD                       CITI LOAN FUNDING CHELT LLC
ASSURANT CLO IV LTD                        CITY OF PHOENIX EMP RET PLAN
B&M CLO 2014-1 LTD                         CLINE RESOURCE AND DEV COMPANY
BANK OF AMERICA N.A                        COLUMBIA CENT CLO 27 LTD
BARCLAYS BANK PLC NY                       COLUMBIA CENT CLO 28 LIMITED
BDCA-CB FUNDING LLC                        COLUMBIA FLOATING RATE FUND
BEN ST PTR SNR SEC MST NON US              CORBIN ERISA OPPORTUNITY FUND
BEN ST PTR SNR SEC U MF NON US             CORBIN OPPORTUNITY FUND LP
BEN ST PTRS CAP OPP FD LP                  CORPORATE CAPITAL TRUST II
BEN ST PTRS SEN SEC OPP FD LP              CREDIT SUISSE LOAN FUNDING LLC
BENEFIT SRTEET PTRS CLO V-B                CVP CASCADE CLO-2 LTD.
BENEFIT ST PARTNERS CLO VII                CVP CASCADE CLO-I LTD.
BENEFIT STREET PARTNERS SMA LM             CVP CLO 2017-1 LTD
BENEFIT STREET PARTNERS SMA-K              CVP CLO 2017-2 LTD
BENEFIT STREET PTNRS CLO I                 DDJ CAP MAN GP TRUST-HYF 2017
BENEFIT STREET PTNRS CLO II                DESTINATIONS CORE FIXED INC FD
BENEFIT STREET PTNRS CLO III               DEUTSCHE BANK AG CAYMAN ISLAND
BENEFIT STREET PTNRS CLO IV                DOUBLELINE CORE FIXED INCOME
BENEFIT STREET PTNRS CLO IX                DOUBLELINE FLEXIBLE INC FD
BENEFIT STREET PTNRS CLO VI                DOUBLELINE FLOATING RATE FUND
BENEFIT STREET PTNRS CLO VIII              DOUBLELINE INCOME SOLUTIONS FD
BENEFIT STREET PTNRS CLO X                 DOUBLELINE OPP INC MASTER FUND
BENEFIT STREET PTNRS CLO XI                DOUBLELINE OPPORTUNISTIC CR FD
BENEFIT STREET PTNRS CLO XII               DOUBLELINE SHILLER ENHANCED
BENEFIT STREET PTNRS CLO XIV               ELLINGTON CLO I
BENEFIT STREET PTNRS CLO XV                ELLINGTON CLO II LTD
BENEFIT STREET PTRS CLO XVI                ELLINGTON CLO III LTD
BLACK DIAMOND CLO 2013-1 LTD               ELLINGTON CLO IV LTD
BLACK DIAMOND CLO 2014-1 LTD               FRANKLIN LTD DURATION INC TST
BLUEMOUNTAIN CLO 2013-1 LTD                FS INVESTMENT CORPORATION II
BLUEMOUNTAIN CLO 2014-2 LTD                FS INVESTMENT CORPORATION III
BLUEMOUNTAIN CLO 2015-1 LTD                FS MULTI ALTERNATIVE INCOME FD
BLUEMOUNTAIN CLO 2015-2 LTD                GENERAL ORG FOR SOCIAL INS
BLUEMOUNTAIN CLO 2015-3 LTD                GN3 SIP LIMITED
BLUEMOUNTAIN CLO 2015-4 LTD                GOLDENTREE 2004 TRUST
BLUEMOUNTAIN CLO 2016-1 LTD                GOLDENTREE CREDIT OPPS 2012-1
BLUEMOUNTAIN CLO 2016-3 LTD                GOLDENTREE LOAN MGMT US CLO 2
BLUEMOUNTAIN CLO 2018-1                    GOLDENTREE LOAN MGMT US CLO 4
BLUEMOUNTAIN CLO 2018-2 LTD                GOLDENTREE LOAN MGMT US CLO I
BLUEMOUNTAIN CLO 2018-3 LTD                GOLDENTREE LOAN MGT US CLO 3
BLUEMOUNTAIN FUJI US CLO II                GOLDENTREE LOAN OPPS IX LTD
BRITISH COAL STAFF                         GOLDENTREE LOAN OPPS X LTD
SUPERANNUATION SCHEME                      GOLDENTREE LOAN OPPS XI LTD
BSP SPECIAL SITUATIONS MST A               GOLDENTREE LOAN OPPS XII LTD
CENT CLO 19 LIMITED                        GOLDMAN SACHS LENDING PTNRS
CENT CLO 21 LIMITED                        GT LOAN FINANCING I LTD
CENT CLO 24 LIMITED                        GT NM LP
CHUBB BERMUDA INSURANCE LTD                GTAM 110 DAC
CHUBB TEMPEST REINSURANCE LTD              HARTFORD TOTAL RETURN BOND ETF
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 37 of 56


HARTFORD TOTAL RETURN BOND HLS             MINEWORKERS PENSION SCHEME
HEALTH NET OF CALIFORNIA INC               NEWSTAR EXETER FUND CLO LLC
HIGH YIELD AND BANK LOAN SERIE             NEWSTAR FAIRFIELD FUND CLO LTD
HYFI AQUAMARINE LOAN FUND                  NTCC HIGH YIELD BOND FUND
IVY APOLLO MULTI-ASSET INCOME              OAKTREE CLO 2014-1 LTD.
IVY APOLLO STRATEGIC INCOME FD             OAKTREE CLO 2015-1 LTD
IVY HIGH INCOME FUND                       OAKTREE CLO 2018-1 LTD
IVY HIGH INCOME OPPORTUNITIES              OAKTREE CLO 2019-1 LTD
IVY VIP HIGH INCOME                        OAKTREE CLO 2019-2 LTD
JNL/DOUBLELINE CORE FIXED INC              OAKTREE EIF III SERIES I, LTD
JNL/DOUBLELINESHILLER ENHANCED             OAKTREE EIF III SERIES II
JNL/FPA+DOUBLELINE FLEX ALL FD             OAKTREE SENIOR LOAN FUND
JOHN HANCOCK VARIABLE INS TST              OREGON PUBLIC EMPL RETIREMENT
KKR BESPOKE GLO CR OPP IRELAND             PARALLEL 2015-1 LTD
KKR CLO 10 LTD                             PARALLEL 2017-1 LTD
KKR CLO 11 LTD                             PARALLEL 2018-1 LTD
KKR CLO 12 LTD                             PARALLEL 2018-2 LTD
KKR CLO 13 LTD                             PARALLEL 2019-1 LTD
KKR CLO 14 LTD                             QUAMVIS SCA SICAV-FIS: CMAB
KKR CLO 15 LTD                             SAEV MASTERFONDS WELLINGTON GL
KKR CLO 16 LTD                             SAFETY INSURANCE COMPANY
KKR CLO 17 LTD                             SAN BERNARDINO COUNTY
KKR CLO 18 LTD                             EMPLOYEE
KKR CLO 19 LTD                             SEASONS SERIES TRUST-SA MULTI
KKR CLO 20 LTD                             SEI ENERGY DEBT FUND, LP
KKR CLO 21 LTD                             SEI GLOBAL MST FD-HIGH YIELD
KKR CLO 22 LTD                             SEI INS MAN TST - HIGH YIELD
KKR CLO 23 LTD                             SEI INST INVS TST - HIGH YIELD
KKR CLO 24 LTD                             SHRINERS HOSPITALS FOR CHILDRE
KKR CLO 25 LTD                             TACTICAL VALUE SPN-GLOBAL CR
KKR CLO 9 LTD                              THE CLINE TRUST COMPANY LLC
KKR DAF GL OPP CR FD DAC                   THE HARTFORD FLOAT RATE FUND
KKR FINANCIAL CLO 2013-1 LTD               THE HARTFORD FLOAT RATE HIGH
KKR GLOBAL CR OPPS MASTER FUND             THE HARTFORD STRATEGIC INC FD
KKR INCOME OPPS FUND                       THE HARTFORD TOTAL RETURN BOND
KKR JP LOAN FD B 2018                      THE MANGROVE PARTNERS MST FD
KKR SENIOR FLT RATE INC FUND               TICP CLO VI 2016-2 FUNDING LTD
LANDMARK WALL SMA SPV LP                   TREASURY OF THE STATE OF NORTH
LOUISIANA STATE EMP GLDN TREE              CAROLINA
MARATHON CLO IX LTD                        US HIGH YIELD BOND FUND
MARATHON CLO V LTD                         VENTURE 28A CLO LIMITED
MARATHON CLO VI, LTD                       VENTURE 35 CLO LIMITED
MARATHON CLO VII, LTD                      VENTURE 36 CLO
MARATHON CLO VIII, LTD                     VENTURE XII CLO LIMITED
MARATHON CLO X LTD                         VENTURE XIII CLO LIMITED
MARATHON CLO XI LTD                        VENTURE XIV CLO LIMITED
MEADOWVEST FUNDING LLC                     VENTURE XIX CLO LIMITED
METROPOLITAN SERIES FUND - MET             VENTURE XV CLO LIMITED
MIDTOWN ACQUISITIONS L.P.                  VENTURE XVI CLO LIMITED
Case 20-41308    Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43     Main Document
                                      Pg 38 of 56


VENTURE XVII CLO LIMITED                     KKR Credit Advisors (US), LLC
VENTURE XVIII CLO LIMITED                    Mellon Investments Corporation
VENTURE XX CLO LIMITED                       Northern Trust Investments, INC.
VENTURE XXI CLO LIMITED                      Robeco Institutional Asset Management Bv
VENTURE XXII CLO LIMITED                     Seix Investment Advisors, LLC
VENTURE XXIII CLO LIMITED                    State Street Global Advisors (SSGA)
VENTURE XXIV CLO LIMITED                     The Cline Group
VENTURE XXIX CLO LIMITED                     Thunderwood Capital, LLC
VENTURE XXV CLO LIMITED                      Wellington Management Company, LLP
VENTURE XXVI CLO LIMITED                     Wells Fargo Securities, LLC
VENTURE XXVII CLO LIMITED
VENTURE XXVIII CLO                           Creditor Advisors:
WADDELL & REED FINANCIAL                     Akin Gump Strauss Hauer & Feld LLP
WCF MUTUAL INSURANCE COMPANY                 Lazard Asset Management
WELLINGTON MULTI-SECTOR CR FD
WELLINGTON TS CO MULSEC CRD II               Former Officers and Directors:
WELLINGTON TST CO NAMCIF TSTII               Anthony Webb
WELLINGTON TST CO NAMCTFT CBP                James T. Murphy
WELLINGTON TST CO NAMCTFT OFIA               Kevin T.Burns
WELLINGTON TST CO NAMCTFT OISB               Paul Vining
WELLINGTON TST CO NAMCTFT UNFI               Rashda M. Buttar
WELLINGTON WORLD BOND FUND
WMC LOAN FUND 2018                           Insurance Brokers:
ZAIS CLO 1 LTD                               AON Risk Services Central INC
ZAIS CLO 11 LTD                              The Reschini Group
ZAIS CLO 13 LTD
ZAIS CLO 2 LTD                               Insurers:
ZAIS CLO 3 LTD                               Ace American Insurance Company
ZAIS CLO 5 LTD                               Allianz Global Corporate & Specialty
ZAIS CLO 6 LTD                               Allied World Assurance Company Holdings,
ZAIS CLO 7 LTD                               Ltd
ZAIS CLO 8 LIMITED                           American International Group
ZAIS CLO 9 LTD                               Amtrust Financial
                                             Apollo Insurance
2L Bondholders:                              Aspen Insurance Holdings Limited
Bank of America Merrill Lynch                Axis Capital
Bank Vontobel AG (Asset Management)          Beazley PLC
Blackrock Advisors, LLC                      Brit Insurance US
Davidson Kempner Capital Management, L.P.    CNA Financial
DDJ Capital Management, LLC                  Continental Casualty Insurance Company
Doubleline Capital, L.P.                     Continental Insurance Co
Dynagest S.A.                                Endurance American Insurance Co.
Euroclear Bank                               Evanston Insurance Co
Flow Traders U.S., LLC                       Houston International Insurance Group
Foxhill Capital Partners, LLC                Illinois National Insurance Co
Garland Business Corp                        Lexington Insurance Company
Goldentree Asset Management, L.P. (U.S.)     Liberty Mutual
HSBC Bank USA, N.A. (Private Banking)        Liberty Specialty Markets Bermuda Limited.
Hutch Capital Management LLC                 Lloyd's of London
Case 20-41308     Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43    Main Document
                                        Pg 39 of 56


Markel International Ltd                       Consolidation Coal Company
MS Amlin                                       Corporate Aviation Services, Inc.
National Union Fire Insurance Co of            Eighty-Four Mining Company
Pittsburgh PA                                  Empire Dock, Inc.
Navigators Insurance Co.                       Energy Resources, Inc.
Oil Casualty Insurance, Ltd.                   Energy Transportation, Inc.
RSUI Indemnity                                 Foresight Reserves LP
Starr Surplus Lines Insurance Company          Genwal Resources, Inc.
Starstone Specialty Insurance Co.              Javelin Global Commodities (UK) LTD
The Insurance Company of the State of          Javelin Global Commodities Holdings LLP
Pennsylvania                                   Javelin Global Commodities Ltd.
The Travelers Indemnity Company                Javelin Investment Holdings LLC
Twin City Fire Insurance Company               Javelin Management Services LLP
United States Fire Insurance Co.               Kanawha Transportation Center, Inc.
US Aircraft Insurance Group                    KenAmerican Resources, Inc.
Water Quality Insurance Syndicate              Keystone Coal Mining Corporation
Xl Specialty Insurance Company                 LIQVIS
Zurich Insurance Group                         Maple Creek Mining, Inc.
                                               Maple Creek Processing, Inc.
Letter of Credit Beneficiaries:                McElroy Coal Company
Canadian National Railway                      Mill Creek Mining Company
Rockwood Casualty Insurance Co                 Mon River Towing, Inc.
                                               MonValley Transportation Center, Inc.
Non-Debtor Affiliates:                         Murray American Coal, INC.
Adena Minerals, L.L.C.                         Murray American Coal, Inc.
AMCA Coal Leasing, Inc.                        Murray American Energy, Inc.
AmCoal Holdings, Inc.                          Murray American Kentucky Towing, Inc.
American Compliance Coal, Inc.                 Murray American Minerals, Inc.
American Energy Corporation                    Murray American Resources, Inc.
American Equipment & Machine, Inc.             Murray American River Towing, Inc.
American Mine Services, Inc.                   Murray American Transportation, Inc.
American Natural Gas, Inc.                     Murray Colombian Resources, LLC
AmericanHocking Energy, Inc.                   Murray Energy Holdings Co.
AmericanMountaineer Energy, Inc.               Murray Equipment & Machine, Inc.
AmericanMountaineer Properties, Inc.           Murray Global Commodities, Inc.
Anchor Longwall and Rebuild, Inc.              Murray Kentucky Energy Services, Inc.
Andalex Resources Management, Inc.             Murray Kentucky Energy, Inc.
Andalex Resources, Inc.                        Murray Keystone Processing, Inc.
Avonmore Rail Loading, Inc.                    Murray South America, Inc.
Belmont Coal, Inc.                             Murray Utah Energy Services, Inc.
Belmont County Broadcast Studio, Inc.          Ohio Energy Transportation, Inc.
Canterbury Coal Company                        Ohio Valley Resources, Inc.
CCC Land Resources LLC                         OhioAmerican Energy, Incorporated
CCC RCPC LLC                                   Oneida Coal Company, Inc.
Central Ohio Coal Company                      PennAmerican Coal L.P.
Coal Resources Holdings Co.                    PennAmerican Coal, Inc.
Coal Resources, Inc.                           Pennsylvania Transloading, Inc.
Colt LLC                                       Pinski Corp.
Consolidated Land Company                      Pleasant Farms, Inc.
Case 20-41308      Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43      Main Document
                                         Pg 40 of 56


Premium Coal, Inc.                              James Gass
Ruger Coal Company, LLC                         Jamie L. Moles
Ruger, LLC                                      Jeffrey Watkins
Southern Ohio Coal Company                      Jonathan Lintner
Spring Church Coal Company                      Justin Lindsay
Sunburst Resources, Inc.                        Justin Walker
T D K Coal Sales, Incorporated                  Karen Jones
The American Coal Sales Company                 Kirby Crabtree
The Franklin County Coal Company                Marjorie Harris
The Harrison County Coal Company                Mitchell/Roberts Partnership
The Marion County Coal Company                  Reba Mitchell
The Marshall County Coal Company                Ricky L. Mcdaniel
The Mclean County Coal Company                  Robert Yeske
The Meigs County Coal Company                   Shawn Rorer
The Monongalia County Coal Company              Steven D. Sniderwin
The Muhlenberg County Coal Company, LLC         Terra Payne
The Muskingum County Coal Company               The Estate of Russel J. Inman
The Ohio County Coal Company                    Tina Franklin
The Ohio Valley Coal Company                    Tye Malone
The Ohio Valley Transloading Company
The Oklahoma Coal Company                       Regulatory Agencies:
The Washington County Coal Company              Illinois Department of Transportation
The Western Kentucky Coal Company, LLC          Illinois Environmental Protection Agency
Twin Rivers Towing Company                      Indiana Department of Environmental
UMCO Energy, Inc.                               Management
Uniper Commodities UK Limited                   Montgomery County Water Authority
Uniper SE                                       U.S. Department of Labor Mine Safety and
UtahAmerican Energy, Inc.                       Health Administration
West Ridge Resources, Inc.                      United States Army Corps of Engineers
West Virginia Resources, Inc.                   United States Department of the Interior
Western Kentucky Coal Resources, LLC            United States Environmental Protection
Western Kentucky Consolidated Resources,        Agency
LLC                                             Williamson County
Western Kentucky Land Holding, LLC
Western Kentucky Rail Loadout, LLC              Royalty Contract Counterparties:
Western Kentucky Resources Financing, LLC       Amanda & Andrew Wilson
Western Kentucky Resources, LLC                 Amy Engstrom
Western Kentucky River Loadout, LLC             Andrew Miller
                                                Ann E. Moody
Parties to Significant Litigation:              Betty Rueger
Andrea Bruington                                Beverly Jones
Arleen Meracle                                  Billie L. Killam
Carrie Cox                                      Bonnie Frost
Cory Leitschuh                                  Bret D. & Michelle E. Webb
Danielle Clark                                  Brian S. & Connie J. Magsig
David Lee Bishop II                             Carol Ann Roberts, Trustee Of Roberts Trust
Dwight Jackson                                  Carolyn F. Moore
Federal Insurance Company                       City of Johnston City
Fletcher Brimer                                 Danny R. & Colleen F. Harrelson
Case 20-41308      Doc 19     Filed 03/10/20 Entered 03/10/20 04:38:43      Main Document
                                         Pg 41 of 56


David C. Linn                                   M. Lynne Maclean
David L. Scott                                  Marshall G. Hayes, Jr.
David M. & Karen Y. Mandrell                    Mary S. Zimmerman
David R. Schlosser                              Matther E. Kocher
David Wayne Hayes                               Maurice Ellis
Delbert & Carol L. Kern                         Micah & Marietta Miller
Dennis W. Miller Trustee of Miller Trust        Michael C. Barrett
Donald E. Grant                                 Michael G. Maclean
Donald J. Busch                                 Michael L. & Debra E. Borecky
Donna S. Greener                                Mike Buntin
Dora C. Munter                                  Mildred Coats
Dorothy L. Slater                               Montgomery County
Edward D. Kocher                                Morris & Karan Clark
Eric Johnson                                    Mt Olive and Staunton Coal Company
First Baptist Church of McLeansboro             New River Royalty, LLC
Gary F. Re                                      Rob Boyd
Gary Lee & Brenda K. Hutchcraft                 Paul & Judy Maurer
Gerald E. Ellis                                 Phillip E. Ellis
Gloria M. Ellis                                 Phyllis Bretsch
Hawley H. Maclean                               Randy L. & Rebecca A. Wright
Hod, LLC                                        Randy W. Ellis
Jay Perry                                       Reginal W. Barrett
Hurricane Creek Farms, INC.                     Rggs Land & Minerals, Ldt., L.P.
James & Lu Ann Anderson                         Rhanda R. Ellis
James T. Flannigan                              Ricky L. Ellis
David Flannigan                                 Robert Buntin
Jane W. Kuba                                    Robert M. & Patricia A. Miller
Janet E. Leslie                                 Robert S. Barrett
Janet Roberson                                  Rory M. Maclean
Jason A. Barrett                                Rosenburg Farms Inc
Joan Niehaus                                    Harry Rosenburg
John B. Maclean                                 Ruby Grebe
John D. Mann                                    Sally J. Johnson
John R. Mcgill                                  Sheila Breslich
John S. Leslie                                  Shelley Hayes-Hueber
Judy Grebe                                      Stephan P. & Stefani R. Miller
June K. Behrends                                Stephen R. Maclean
Karen S. Cardey-Harris                          Tennessee Valley Authority
Kenneth D. & Sheila K. Summers                  Tonya Bledsoe Vanfossen
Kenneth R. & Jan Wheat                          US Steel
Kevin Barrett                                   Vicki D. Mcgill
Kristin Musgrave                                Virginia T. Hills
Larry E. Taylor                                 Walter J. & Phyllis A. Jagiello
Liberty Land, LLC                               Wendy L. Mcgill
Linda L. Jeter                                  William B. Johnson
Linda Webster                                   William C. Stutz
Lindner Living Trust
Loren C. & Mildred Anderson                     Significant Competitors:
Louise Biehl Aka Martha Biehl                   Alliance Resource Partners, L.P.
Case 20-41308    Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43       Main Document
                                      Pg 42 of 56


Arch Coal                                    Wilmington Trust, National Association
Cloud Peak Energy Inc.                       Xerox Corporation
Consol Energy Inc.
Contura Energy                               Significant Suppliers, Shippers,
Hallador Energy Company                      Warehousemen, and Vendors:
Knight Hawk Coal LLC                         BNSF Railway Company
Peabody Energy                               Jabo Supply Corporation
Sunrise Coal LLC                             K & E Technical Inc
                                             Maka Excavating Inc
Significant Customers:                       Norfolk Southern Railway Company
Archer Daniels Midland Company               Raben Tire Company
Big Rivers Electric Corporation              Significant Taxing Authorities:
Cemex Southeast, LLC                         Department of the Treasury
City Of Lakeland                             Franklin County Treasurer
Duke Energy Indiana, Inc.                    Gallatin County Treasurer
Duke Energy Kentucky, Inc.                   Gregory Fx Daly Collector (St Louis City)
Duke Energy Progress                         Hamilton County Tax Assessor
Dynegy Commercial Asset Management, LLC      Henderson County Sheriff
East Kentucky Power Cooperative, Inc.        Illinois Department of Revenue
Georgia Power Company                        Indiana Department of Revenue
Gulf Power Company                           Kentucky Dept of Revenue
Louisville Gas & Electric Company            Kentucky State Treasurer
Orlando Utilities Commission                 Louisiana Dept of Revenue
South Carolina Public Service Authority      Macoupin County Sheriff
Southern Illinois Power Cooperative          Missouri Dept. of Revenue
Tampa Electric Company                       Montgomery County Treasurer
The American Coal Company                    Office of Surface Mining
                                             Posey County Treasurer
Significant Financial Institutions:          Saline County Treasurer
Bank of New York Mellon                      United States Treasury
BB&T Equipment Finance Corporation           Williamson County Treasurer
Caterpillar Financial Services Corp
CNB Bank & Trust                             Surety Issuers:
De Lage Landen Financial Services            Argonaut Insurance Company
FB Wealth Management
First Southern Bank                          Surety Obligees:
GE Capital                                   City Of Hillsboro, Illinois
Great America Financial Services             County Of Williamson, State Of Illinois
HNB Equipment Finance                        Dept of the Army, St. Louis District Corps of
Lord Securities Corporation                  Engineers
Neopost USA Inc                              East Fork Township, Illinois
Pitney Bowes Global Financial                Eastern Township
PNC Bank, National Association               Hamilton County Highway Department
PNC Equipment Finance LLC                    Illinois Department of Natural Resources
Ricoh USA Inc                                Illinois Department of Natural Resources,
The Huntington National Bank                 Division of Oil and Gas
US Bank Equipment Finance                    Illinois Department of Natural Resources,
Wells Fargo Financial Leasing Inc            Office of Mines and Minerals
Wells Fargo Vendor Financial                 Illinois Department of Transportation
Case 20-41308         Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43     Main Document
                                          Pg 43 of 56


Illinois Environmental Protection Agency         Ameren Illinois
Jeffrey Watkins and Katelynn Watkins             AT&T
People of the State Of Illinois                  AT&T Teleconference Services
                                                 Bulldog Systems Inc
Top 40 Unsecured Creditors:                      Centurylink
Bankdirect Capital Finance                       Charter Communications
Buchanan Pump Service                            CMC Rural Water District
C & C Pumps & Supply Inc                         ConferTel
Conn-Weld Industries Inc                         Consolidated Communications
Date Mining Supply LLC                           Corinth Water District
Evansville Western Railway Inc                   CWI of Illinois #732
Fabick Mining INC                                DC Waste & Recycling Inc
Flanders Electric Motor Service                  Flowers Sanitation Service
Fuchs Lubricants Co                              Frontier Communications
H. Drexel Short                                  Futiva LLC
Heritage Cooperative Inc                         Hamilton County Water
Ingram Barge Company                             Hostway Billing Center
International Belt Sales LLC                     Level 3 Financing Inc
Jennchem Mid-West                                MJM Electric Cooperative Inc
Jennmar of West Kentucky Inc                     Rend Lake Conservancy District
Jennmar Sanshell Products Inc                    Sit-Co LLC
Jennmar Services                                 Southeastern Illinois Electric
JM Conveyors, LLC                                Vectren Energy Delivery
John Fabick Tractor Company                      Verizon Wireless
Joy Global Conveyors Inc                         Wayne-White Counties Electric
Joy Global Underground Mining LLC                Windstream Communications
Mayo Manufacturing Co Inc
MCA Administrators Inc                           Creditor Advisors:
Miller Contracting Services                      Milbank LLP
Mine Supply Company
Motion Industries                                Key Court Personnel (Eastern District of
Oak Hill Contractors                             Missouri:
Polydeck Screen Corporation                      McWay, Dana C.
R M Wilson Co Inc                                Randolph, Paul
Raven Energy LLC                                 Rendlen, Charles, E., III
RGGS Land & Minerals                             Ryczek, Carole J.
Seetech LLC                                      Schermer, Barry S.
SNF Mining Inc                                   Surratt-States, Kathy A.
State Electric Supply Co
Swanson Industries
United Central Industrial Supply
US United Bulk Terminal
Wallace Electrical Systems LLC
Wallace Industrial LLC
WPP LLC
Xylem Dewatering Solutions Inc.

Utilities:
Akin Water District
Case 20-41308     Doc 19      Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                         Pg 44 of 56



                                        Schedule 2

  Interested Parties that Currently or have Previously Employed Armstrong Teasdale in
               Matters Unrelated to the Debtors or Their Chapter 11 Cases

Utilities
Ameren Illinois

Top 40 Unsecured Creditors
John Fabick Tractor Company

Significant Competitors
Arch Coal
Peabody Energy Corporation

Lenders
Bank of America, N.A.
Case 20-41308    Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43      Main Document
                                     Pg 45 of 56


                                      Schedule 3

    Nonexclusive List of Certain Armstrong Teasdale Attorneys and Paraprofessionals
                 and Their Current Hourly Rates as of the Petition Date

                                                                 BILLING RATE AS OF
          NAME               LOCATION              POSITION
                                                                 THE PETITION DATE

      Richard Engel           St. Louis             Partner             $625

       John Willard           St. Louis            Associate            $365

     Patricia Beckerle        St. Louis            Associate            $305

     Kathryn Redmond          St. Louis            Associate            $250

       Brandi Vogt            St. Louis            Paralegal            $200
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 46 of 56


                                   EXHIBIT C

                 Disclosure of Compensation of Armstrong Teasdale
Case 20-41308       Doc 19    Filed 03/10/20 Entered 03/10/20 04:38:43           Main Document
                                         Pg 47 of 56


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                           )   Chapter 11
                                                 )
FORESIGHT ENERGY LP, et al.,                     )   Case No. 20-41308-659
                                                 )
                                                 )   (Joint Administration Requested)
                                                 )

                    DISCLOSURE OF COMPENSATION OF ATTORNEYS

               I, Richard W. Engel, Jr., hereby certify as follows:

               1.      Between December 12, 2019 through March 10, 2020 (the “Petition

Date”), Armstrong Teasdale received $340,003.16 from the Debtors for services rendered or to

be rendered on behalf of the Debtors in connection with these chapter 11 cases. This amount

includes an initial advance payment retainer in the amount of $100,000, in addition to

$240,003.16 in retainer replenishments for unbilled, anticipated or estimated fees and costs in

connection with the Debtors’ bankruptcy matters leading up to the Petition Date (collectively, the

“Retainer”). As of the Petition Date, the balance of the Retainer is approximately $134,111.10.

               2.      There is no agreement of any nature as to the sharing of any compensation

to be paid to Armstrong Teasdale, other than sharing among the attorneys of Armstrong

Teasdale. As of the Petition Date, Armstrong Teasdale is not a creditor of the Debtors’ estates,

and Armstrong Teasdale waives any interest it may have which is adverse to the Debtors’ estates

as of the Petition Date.

                                   [Signature Page to Follow]
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43    Main Document
                                    Pg 48 of 56


 Dated: March 10, 2020
 St. Louis, Missouri                        ARMSTRONG TEASDALE LLP

                                            /s/ Richard W. Engel, Jr.
                                            Richard W. Engel, Jr. (MO 34641)
                                            7700 Forsyth Boulevard, Suite 1800
                                            St. Louis, Missouri 63105
                                            Tel: (314) 621-5070
                                            Fax: (314) 621-5065
                                            Email: rengel@atllp.com
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 49 of 56


                                   EXHIBIT D

                                Engagement Letter
Case 20-41308            Doc 19        Filed 03/10/20 Entered 03/10/20 04:38:43                                  Main Document
                                                  Pg 50 of 56




ARMSTRONG TEASDALE LLP   7700 FORSYTH BLVD., SUITE 1800, ST. LOUIS, MO 63105   T 314.259.4743   F 314.621.5065    ArmstrongTeasdale.com
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 51 of 56
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 52 of 56
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 53 of 56
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 54 of 56
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 55 of 56
Case 20-41308   Doc 19   Filed 03/10/20 Entered 03/10/20 04:38:43   Main Document
                                    Pg 56 of 56
